   Case 1:19-cv-00024-LPS Document 3 Filed 01/18/19 Page 1 of 1 PageID #: 18



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

 RICHARD SCARANTINO, Individually and On                 )
 Behalf of All Others Similarly Situated,                )
                                                         )
                        Plaintiff,                       ) Case No. 1:19-cv-00024-LPS
                                                         )
         v.                                              )
                                                         )
 INVESTMENT TECHNOLOGY GROUP, INC.,                      )
 MINDER CHENG, BRIAN G. CARTWRIGHT,                      )
 TIMOTHY L. JONES, R. JARRETT LILIEN,                    )
 KEVIN J. LYNCH, LEE M. SHAVEL,                          )
 FRANCIS J. TROISE, and STEVEN S. WOOD,                  )
                                                         )
                        Defendants.                      )

                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

plaintiff Richard Scarantino (“Plaintiff”) hereby voluntarily dismisses all claims in the above-

captioned action (the “Action”) with prejudice as to himself and without prejudice as to claims on

behalf of the putative class in the Action. Because this Notice is being filed before service by

defendants of either an answer or a motion for summary judgment, Plaintiff’s dismissal of the

Action is effective upon the filing of this Notice.

 Dated: January 18, 2019                              RIGRODSKY & LONG, P.A.

                                              By: /s/ Gina M. Serra
                                                  Seth D. Rigrodsky (#3147)
 OF COUNSEL:                                      Gina M. Serra (#5387)
                                                  300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                     Wilmington, DE 19801
 Richard A. Maniskas                              Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                  Facsimile: (302) 654-7530
 Berwyn, PA 19312                                 Email: sdr@rl-legal.com
 Telephone: (484) 324-6800                        Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                               Attorneys for Plaintiff
